Citation Nr: 1100545	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  05-29 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
service-connected residuals status post a left shoulder 
procedure, prior to May 5, 2008.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals status post a left 
shoulder procedure, since May 5, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 2003.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
In September 2008 and February 2010 the Board remanded the case 
for further development.  The requested development has been 
completed and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The Veteran is right-hand dominant.

3.  Prior to May 5, 2008, residuals status post a left shoulder 
procedure were manifested by the ability to flex to 180 degrees 
and abduct 180 degrees; with no evidence of malunion of the 
clavicle or scapula, or additional objective evidence of 
functional loss due to painful motion.

3.  Since May 5, 2008, residuals status post of a left shoulder 
procedure are manifest by the ability to flex to at least 160 
degrees and abduct 160 degrees, with pain beginning at 110 
degrees; with no evidence of malunion of the clavicle or scapula, 
or additional objective evidence of functional loss due to 
painful motion.




CONCLUSIONS OF LAW

1.  Prior to March 5, 2008, the criteria for an initial 
compensable disability rating for residuals status post a left 
shoulder procedure have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45. 4.59, 4.71a, Diagnostic 
Codes 5003, 5201, 5203 (2010).

2.  Since March 5, 2008, the criteria for an initial disability 
rating in excess of 10 percent for residuals status post a left 
shoulder procedure have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45. 4.59, 4.71a, Diagnostic 
Codes 5003, 5201, 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim.  38 C.F.R. 
§ 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.  In such cases, where the appellant then files a 
notice of disagreement (NOD) with the initial rating and/or the 
effective date assigned, he/she has initiated the appellate 
process and different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 7105(d) and 5103A of the statute.  Id., see also Goodwin 
v. Peake, 22 Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 
7105(d).

In reviewing the Veteran's claim of entitlement to increased 
initial disability ratings for residuals status post a left 
shoulder procedure, the Board observes that the Veteran is 
challenging an initial evaluation following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  

The Board observes that the RO issued VCAA notices to the Veteran 
in November 2003, February 2004, June 2004 and November 2008, 
which informed him of what actions he needed to undertake; the 
need to submit any evidence in his possession that pertained to 
the claim; and how the VA would assist him in developing his 
claim.  The November 2003 and February 2004 VCAA notices were 
issued prior to the September 2004 rating decision, which granted 
service connection for residuals status post a left shoulder 
procedure.  The Board finds that, under the facts of this case, 
that the RO provided appropriate notice of the information or 
evidence needed in order to substantiate the claim prior to the 
initial decision.  In view of this, the Board finds that VA's 
duty to notify has been fully satisfied with respect to this 
claim.  Moreover, the Veteran has been provided with several 
opportunities to submit evidence and argument in support of his 
claim.  Therefore, the Board finds that any defect with respect 
to the content of the VCAA notice requirements for his claim is 
harmless error in this case.  

With regard to notice of the five elements of an appeal, the 
Board observes that the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate his 
claim for service connection and also provided with notice of the 
type of evidence necessary to establish disability ratings and 
notice of the type of evidence necessary to establish effective 
dates for his initial disability rating in a November 2008 
letter.  Therefore, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment records, 
VA medical examination reports and VA treatment records are of 
record, as well as submitted written statements in support of the 
Veteran's claim, and were reviewed by both the RO and the Board 
in connection with the Veteran's claim.  

VA examinations with respect to the issue on appeal were obtained 
in January 2004 and January 2009.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA orthopedic examinations 
obtained in this case are adequate as they are predicated on a 
review of the claims files and all pertinent evidence of record, 
and provide complete rationales for the opinions stated and fully 
address the rating criteria that are relevant to rating the 
Veteran's service-connected left shoulder disability.  Thus, 
there is adequate medical evidence of record to make a 
determination in this case.  As such, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met. 38 C.F.R. § 3.159(c) (4).  There remains no issue as to 
the substantial completeness of the Veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2010).  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met.  

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Similarly where a veteran appeals the initial rating assigned for 
a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the scheduler criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
VAOPGCPREC 9- 98.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated innervation, or other pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, disturbance 
of locomotion, interference with sitting, standing and weight 
bearing are relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at least 
the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected residuals status post a left 
shoulder procedure are currently rated as noncompensable prior to 
May 5, 2008, and 10 percent disabling since, under Diagnostic 
Codes 5203-5003.  38 C.F.R. § 4.71a (2010).  The hyphenated 
diagnostic code in this case indicates that the malunion of the 
clavicle or scapula under Diagnostic Code 5203 is the service-
connected disorder and that the degenerative arthritis under 
Diagnostic Code 5003 is a residual condition.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203, a 10 percent 
disability rating is assigned for malunion of the clavicle or 
scapula of either the major or minor limb.  Dislocation of the 
clavicle or scapula warrants a 20 percent rating.  Nonunion of 
the clavicle or scapula with loose movement also warrants a 20 
percent rating.  Nonunion of the clavicle or scapula without 
loose movement warrants a 10 percent rating.  

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code for the specific joint or joints affected.

When there is arthritis with at least some limitation of motion, 
but to a degree which would be noncompensable under a limitation-
of-motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups and a 
20 percent evaluation is authorized if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and there are occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the arm is contemplated by 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, and provides that a 20 percent 
rating is warranted for limitation of motion of the minor arm at 
shoulder level.  Limitation of motion of the arm to midway 
between side and shoulder level warrants a 20 percent rating in 
the minor arm.  Limitation of motion of the arm to 25 degrees 
from side warrants a 30 percent rating in the minor arm.

The Board notes that normal range of motion of the shoulder is 
from 0 to 180 degrees flexion, 0-90 degrees internal and external 
rotation, and 0-180 degrees shoulder abduction.  See 38 C.F.R. 
§ 4.17, Plate I.  



Prior to May 5, 2008

After considering the totality of the record, the Board finds the 
preponderance of the evidence is against the Veteran's claim for 
a compensable initial disability rating for his service-connected 
residuals status post a left shoulder procedure prior to May 5, 
2008.  According to the January 2004 VA examination report, the 
Veteran had no limitation of left shoulder range of motion and 
there was no evidence of functional impairment related to this 
disability.  Although the examiner noted that the Veteran 
complained of occasional pain along the top of the left shoulder, 
it was also noted that the Veteran was also busy at the time, 
remodeling his parents' home.  Likewise, VA treatment records 
dating from May 2005 to August 2005, while noting the Veteran's 
complaints of left shoulder pain and a tender spot that worsened 
with heavy lifting, indicate that the shoulder pain was stable 
and remained at about the same level.  The May 2005 progress note 
indicates that there was no skeletal deformity and that pedal 
pulses were palpable in all 4 extremities.  There is no objective 
evidence of any limitation of motion due to pain, weakened 
movement, excess fatigability, incoordination, swelling, 
deformity or atrophy of disuse prior to May 5, 2008.  The 
Veteran's left shoulder symptomatology does not meet the criteria 
for a compensable evaluation under Diagnostic Codes 5203 or 5201, 
as the medical evidence does not demonstrate dislocation of the 
clavicle or scapula or malunion or nonunion with loose movement 
and there is no objective medical evidence of any limitation of 
left arm motion or of pain and functional limitation of the left 
arm prior to May 5, 2008.  

In the absence of any objective evidence of malunion or nonunion 
of the left clavicle or scapula, objective evidence of limitation 
of motion or functional impairment of the left shoulder, a 
compensable initial disability rating for residuals status post a 
left shoulder procedure prior to May 5, 2008, is not warranted.  

The Board has considered the Veteran's and his representative's 
written statements regarding his symptoms.  The Board has no 
reason to doubt that the Veteran experienced episodes of 
intermittent left shoulder pain prior to May 5, 2008.  However, 
as noted above, the January 2004 VA examination report and the 
May 2005 and August 2005 VA treatment records show no objective 
evidence of left shoulder limitation of motion or functional 
impairment.  The Board acknowledges the Veteran is competent to 
give evidence about what he experiences.  Charles v. Principi, 16 
Vet. App. 370 (2002) (finding the veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  However, 
the Board finds more probative, the minimal objective findings 
prior to May 5, 2008, including evidence of full range of motion 
during the January 2004 VA examination and no objective evidence 
of any functional impairment.  The Veteran himself indicated that 
the left shoulder pain was occasional in January 2004 and that it 
was stable in May 2005 and August 2005.  

Therefore, the Board finds that the preponderance of the evidence 
is against a compensable initial disability rating for residuals 
status post a left shoulder procedure prior to May 5, 2008, as 
there is no indication that there is any malunion or nonunion of 
the left clavicle or scapula or evidence of any left shoulder 
limitation of motion or functional impairment at any time prior 
to May 5, 2008.  38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5201, 
5203.

Since May 5, 2008

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial disability rating in excess 
of 10 percent for his service-connected residuals status post a 
left shoulder procedure since May 5, 2008.  The Board 
acknowledges the Veteran's contentions, received in January 2007, 
that his left shoulder condition had worsened, with constant pain 
limiting his ability to repetitively lift heavy objects.  The 
Veteran also stated that the joint sometimes "pops".  However, 
the January 2009 VA orthopedic examination shows left shoulder 
flexion to no less than 160 degrees and abduction to no less than 
160 degrees with evidence that range of motion testing was 
slightly painful throughout.  The January 2009 examiner noted the 
Veteran had pain beginning at 110 degrees with abduction range of 
motion testing.  He also noted the Veteran's account of 
additional moderate limitation due to pain during flare-ups, and 
that the assessment was based solely on the Veteran's estimation.  
The examiner indicated that there was no objective finding of 
additional limitation of movement following brief repetitive use 
testing during the examination.  The examination report shows 
external and internal rotations are limited to no less than 80 
degrees.  Moreover, the VA examiner noted that the Veteran 
reported that the effective functional range of motion of the 
left shoulder was not additionally limited during a flare-up or 
after repetitive use, but was more painful.  The VA examiner, 
while finding no evidence of swelling, found slight tenderness to 
palpation over the anterior and lateral left shoulder.  He 
further found that weakness, lack of endurance and incoordination 
were not factors.  VA treatment records indicate the Veteran was 
given a steroid injection in May 2008 for left shoulder joint 
pain.  

Therefore, Board cannot conclude that the overall disability more 
closely approximates the criteria for a 20 percent disability 
rating for the Veteran's residuals status post a left shoulder 
procedure under the provisions of Diagnostic Codes 5203 or 5201 
as there is no evidence of any left shoulder dislocation or 
nonunion of the clavicle or scapula during this period and the 
lowest recorded abduction of 110 degrees (due to pain) is 
contemplated by the current 10 percent evaluation.   Moreover, 
there is no objective evidence of record indicating limitation of 
the left arm motion to shoulder level.  In reaching this 
determination, the Board has considered the provisions of 
38 C.F.R. § 4.7, and DeLuca v. Brown, supra., but for the reasons 
discussed above, finds that the current 10 percent disability 
rating adequately considers and encompasses any limitation of 
motion due to pain, lack of endurance, incoordination or any 
associated functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca, supra.  Accordingly, as the preponderance of the evidence 
of record is against the claim for an increased initial 
disability rating for residuals status post a left shoulder 
procedure, the appeal must be denied.  38 U.S.C.A. § 5107(b).

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no showing 
that the Veteran's service-connected residuals status post a left 
shoulder procedure have caused marked interference with 
employment beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of hospitalization, 
or otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability at any time during the course of his appeal.  In this 
regard, the Board notes that the Veteran, while indicating that 
he has made adjustments as a result of his left shoulder 
disability, has not alleged that he has been unable to work as a 
result of the disability.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation for the Veteran's service-connected residuals status 
post a left shoulder procedure under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. 
Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial compensable disability rating prior to 
May 5, 2008, for residuals status post a left shoulder procedure 
is denied.

Entitlement to an initial disability rating in excess of 10 
percent since May 5, 2008, for residuals status post a left 
shoulder procedure is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


